 

Case 1:19-cv-05075-GBD-SLC Document 62. Fi

 

 

 

 

led 08/24/20 Page 1lof3

 

 

 

 

DOW EAS pos :
UNITED STATES DISTRICT COURT El2fo “LED ©
SOUTHERN DISTRICT OF NEW YORK |) DO! . 4
coro nrors son sss ns scsesss seers sce es pA © "Aue 24.2020 |:
REBECCA ANGULO, mt are : a. + Rene ats Witt aceememeemepart Naa |

Plaintiff, MEMORANDUM DECISION
; AND ORDER
-against-

36TH STREET HOSPITALITY LLC, individually d/b/a 19 Civ. 5075 (GBD) (SLC)

Taj I, and 36TH STREET HOSPITALITY LLC,
individually d/b/a Suite36,

Defendants.

GEORGE B. DANIELS, United States District Judge:

Plaintiff Rebecca Angulo brings this action against Defendant seeking damages for gender
discrimination, sexual harassment, a hostile work environment, and constructive discharge, in
violation of New York State Human Rights Law, N.Y. Exec. Law § 296 (the “NYSHRL”) and the
New York City Human Rights Law, N.Y.C. Admin. Code § 8-107(1) (the “NYCHRL”). (Compl.,
ECF No. 1, § 1.) Plaintiff previously worked as a waitress at the restaurants Suite36 and Taj II,
which were operated by Defendant 36th Street Hospitality LLC. Plaintiff alleges that while she
was employed by Defendant’s businesses, Defendant’s owner, David Casey, sexually assaulted
her at his home and subsequently sexually harassed her at work. (Compl. §§ 34-60.) Plaintiff
maintains that Casey’s actions led to Plaintiff's constructive discharge and that she suffered, and
continues to suffer, physical injuries and severe emotional distress, including attempted suicide.
(See, e.g., Compl. {¥ 48, 50, 55, 57, 60, 61, 64-66, 73.)

Defendant has failed to answer, appear, or otherwise file a motion in the instant action.
Accordingly, Plaintiff moved for default judgment against Defendant on January 21, 2020. (Notice

of Mot. for Def. J., ECF No. 41.) This Court granted Plaintiff's motion and referred the matter to
 

Case 1:19-cv-05075-GBD-SLC Document 62 Filed 08/24/20 Page 2 of 3

Magistrate Judge Sarah L. Cave for an inquest on damages. (Order, ECF No. 46; see also Order of
Reference, ECF No. 45.)

Before this Court is Magistrate Judge Cave’s July 31, 2020, Report and Recommendation
(the “Report”),! recommending that this Court award Plaintiff: (1) $498,047.55 in compensatory
damages (comprised of $97,109.79 in back pay, $100,937.76 in front pay, and $300,000 in
emotional distress damages), (2) $100,000 in punitive damages, (3) prejudgment interest at a rate of
9% on back pay awarded as part of compensatory damages, (4) post-judgment interest pursuant to
28 U.S.C. § 1961(a), (5) $22,845 in attorneys’ fees, and (6) $780.66 in costs. (Report, ECF No. 61,
at 2.) Magistrate Judge Cave advised the parties that failure to file timely objections to the Report
would constitute a waiver of those objections on appeal. (/d. at 43.) No objections were filed.
Having reviewed Magistrate Judge Cave’s Report for clear error, this Court ADOPTS the Report in
full.

A court “may accept, reject, or modify, in whole or in part, the findings or
recommendations” set forth in a magistrate judge’s report. 28 U.S.C. § 636(b)(1)(C). Portions of
a magistrate judge’s report to which no or “merely perfunctory” objections are made are reviewed
for clear error. See Edwards v. Fischer, 414 F. Supp. 2d 342, 346-47 (S.D.N.Y. 2006) (citations
omitted). Clear error is present when “upon review of the entire record, [the court is] ‘left with
the definite and firm conviction that a mistake has been committed.’” United States v. Snow, 462
F.3d 55, 72 (2d Cir. 2006) (citation omitted).

Magistrate Judge Cave conducted a comprehensive and careful inquest. This Court finds

no error, clear or otherwise in the Report’s analysis. Accordingly, this Court adopts Magistrate

 

' The procedural and factual background is set forth in extensive detail in the Report and is incorporated by
reference herein.
Case 1:19-cv-05075-GBD-SLC Document 62 Filed 08/24/20 Page 3 of 3

Judge Cave’s recommended judgment regarding damages, attorneys’ fees, and costs for the
reasons stated in the Report.

I. CONCLUSION

Magistrate Judge Cave’s Report is ADOPTED in its entirety. Final judgment shall be entered
ordering Defendant 36th Street Hospitality LLC to pay Plaintiff: (1) $498,047.55 in compensatory
damages, (2) $100,000 in punitive damages, (3) prejudgment interest at a rate of 9% on $97,109.79
of awarded back pay, (4) post-judgment interest pursuant to 28 U.S.C. § 1961(a), (5) $22,845 in

attorneys’ fees, and (6) $780.66 in costs.

Dated: New York, New York
August 24, 2020
SO ORDERED.

PRE B. DANIELS
hited States District Judge

 

 

 

 
